Citation Nr: 9910008	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for an 
increased (compensable) rating for his service-connected 
bronchitis.  The veteran filed a timely appeal to this 
adverse determination.

When this matter was previously before the Board in January 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's bronchitis is currently no more than mild 
in severity, and is manifested by normal results of physical 
examinations, x-ray examinations, and pulmonary function 
testing, with complaints of dyspnea and coughing.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.97, 
Diagnostic Code 6600 (1996, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for bronchitis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1998 (hereinafter, the "Court") has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's service-connected bronchitis includes the report of 
a VA examination conducted in November 1993.  At that time, 
the veteran complained of a productive cough, which was worse 
in winter and occurred for most days during the month.  Both 
chest x-rays and pulmonary function testing (PFT) were noted 
to be within normal limits, and no active disease process was 
present. The examiner diagnosed bronchitis.
PFT results showed a FEV-1 level at 90 percent of predicted, 
a FEV-1/FVC ratio at 115 percent of predicted, and corrected 
DLCO of 103 percent of predicted. 

In January 1997, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
instructed the RO to, among other things, schedule the 
veteran for a comprehensive respiratory examination, to 
include pulmonary function testing, to determine the nature 
and extent of his bronchitis.  

Therefore, in September 1997 the veteran again underwent a VA 
respiratory examination.  The examiner noted that the 
veteran's claims file had been reviewed.  At that time, the 
veteran complained of sinusitis and attacks of "asthma" 
when he overexerted himself, such as by walking a couple of 
blocks.  He stated that he had had two such attacks, with his 
last having occurred 10 months earlier.  The examiner 
diagnosed a vague history of asthma, with normal PFTs.  The 
examiner noted that the veteran had shown questionable 
inspiratory effort, and no wheezing was present.  In 
conclusion, the examiner stated that "[n]ormal spirometry, 
vague hx [history] of asthma, and lack of clinical exam 
information of asthma lead to the conclusion that there is no 
significant severity of service connected bronchitis."  
Results of the PFT showed a FEV-1 level of 118 of predicted, 
a FEV-1/FVC ratio of 82 percent of predicted, and a DLCO of 
126 percent of predicted.

Most recently, the veteran underwent another VA respiratory 
examination in July 1998.  At that time, the veteran 
complained of years of morning white sputum, and reported 
having been treated for bronchitis about 10 times in the 
previous year with antibiotics.  He stated that he used an 
inhaler as needed, generally two puffs once or twice a week.  
He reported dyspnea on exertion after walking approximately 
one mile, with no accompanying wheezing or tightness in the 
chest.  The examiner noted that previous PFTs in January 1997 
did not indicate the presence of asthma.  Physical 
examination of the lungs revealed them to be clear to 
ausculation, without wheezes, rales, or rhonchi.  The 
examiner diagnosed recurrent bronchitis, intermittent 
intrinsic asthma, and chronic rhinitis.  The examiner 
recommended that PFTs be conducted.

A subsequent statement from a VA examiner, dated in September 
1998, noted that repeated attempts to contact the veteran in 
writing and by telephone to schedule PFTs had been 
unsuccessful, and concluded that "[s]ince it is impossible 
to contact the veteran, we are not able to perform the 
requested pulmonary function test."

The veteran's bronchitis has been evaluated as noncompensably 
(zero percent) disabling under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6600, pursuant to which the 
severity of bronchitis is evaluated.  Pursuant to the 
criteria of this code in effect at the time the veteran 
perfected his appeal, a noncompensable (zero percent) rating 
was warranted for mild chronic bronchitis, with a slight 
cough, no dyspnea, and few rales.  A 10 percent rating was 
warranted when the disorder was moderate, with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent rating was warranted 
for moderately severe chronic bronchitis, with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted for severe 
chronic bronchitis, with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  Finally, a 100 percent rating 
was warranted when the disorder was pronounced, with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.

A review of the evidence described above reveals that the 
symptomatology of the veteran's bronchitis at the time of 
examinations has been very minimal, as x-rays, pulmonary 
function testing results, and physical examination results 
have consistently been within normal limits, with no evidence 
of wheezing, rales, rhonchi, or active disease process.  
Although the veteran reported dyspnea after walking only a 
couple of blocks at the time of examination in September 
1997, the examiner concluded, after reviewing the entire 
medical evidence of record in the claims file, that there was 
"no significant severity of service connected bronchitis."  
The Board thus finds that the veteran's overall 
symptomatology more closely approximates the "mild" level 
of severity contemplated by a noncompensable rating under the 
former criteria of DC 6600.  Since the evidence does not show 
that the veteran suffers from moderate bronchitis, with such 
symptoms as considerable night or morning cough, slight 
dyspnea on exertion, or scattered bilateral rales, a higher, 
10 percent rating is not warranted by the evidence.

The Board notes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities, including bronchitis, as codified at 38 C.F.R. 
§§ 4.96-4.97.  See 61 Fed.Reg. 46,720 (1996).  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board will analyze the severity of the 
veteran's bronchitis under the revised regulations as well.

Under the new, revised criteria of DC 6600, a 10 percent 
rating is warranted when the FEV-1 level is 71 to 80 percent 
of predicted, or the FEV-1 to FVC ratio is 71 to 80 percent, 
or the DLCO (SB) is 66 to 80 percent of predicted.  A 30 
percent rating is warranted when the FEV-1 level is 56 to 70 
percent of predicted, or the FEV-1 to FVC ratio is 56 to 70 
percent, or the DLCO (SB) is 56 to 65 percent of predicted.  
A 60 percent rating is warranted when the FEV-1 level is 40 
to 55 percent of predicted, or the FEV-1 to FVC ratio is 40 
to 55 percent, or the DLCO (SB) is 40 to 55 percent of 
predicted.  Finally, a 100 percent rating is warranted when 
the FEV-1 level is less than 40 percent of predicted, or the 
FEV-1 to FVC ratio is less than 40 percent, or the DLCO (SB) 
is less than 40 percent of predicted, or the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or there is cor pulmonale 
(right heart failure), or there is right ventricular 
hypertrophy, or there is pulmonary hypertension (shown by 
Echo or cardiac catheterization), or there is an episode(s) 
of acute respiratory failure, or outpatient oxygen therapy is 
required. 

A review of repeated pulmonary function testing results 
detailed above reveals that the veteran's FEV-1 level has 
ranged from a low of 90 percent of predicted to a high of 118 
percent of predicted; that his FEV-1/FVC ratio has ranged 
from a low of 82 percent of predicted to a high of 115 
percent of predicted; and that his DLCO has ranged from low 
of 103 percent of predicted to a high of 126 percent of 
predicted.  These numbers are all in excess of the 
percentages required for the assignment of the minimum 
compensable, 10 percent rating under the new criteria of DC 
6600.  The relevant VA regulation provides that in every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
Thus, the Board concludes that a noncompensable rating is the 
maximum rating warranted by the evidence for the veteran's 
service-connected bronchitis under the new criteria of DC 
6600 as well.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's bronchitis.  The Board would point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although there is evidence that the veteran is 
unemployed, there is no evidence that this is a result of his 
bronchitis.  On the contrary, the veteran has testified that 
his inability to procure a job is primarily due to his 
nonservice-connected pseudofolliculitis barbae, which affects 
his appearance during interviews.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An increased (compensable) rating for bronchitis is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

